               Case 3:16-cv-00692-RCJ-CLB Document 81 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                        UNITED STATES DISTRICT CCOURT
 7
                                                DISTRICT OF NEVADA
 8

 9
     VALLIER WILLIAM TOMPKINS,                          )   Case No.: 3:16-CV-00692-RCJ-CLB
10                                                      )
                                                        )   ORDER ADOPTING AND ACCEPTING
11                               Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                        )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                                )   (ECF NO. 80)
                                                        )
13
     KAREN GEDNEY, et al.,                              )
                                                        )
14                                                      )
                                 Defendants.            )
15                                                      )
                                                        )
16

17
               Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     Carla L. Baldwin (ECF No. 80 1) entered on August 13, 2020, recommending that the Court
19

20   dismiss the action with prejudice. No objection to the Report and Recommendation has been

21   filled.
22
               This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
23
     and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
24
     of Nevada.
25

26             The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28             1   Refers to Court’s docket number.



                                                             1
            Case 3:16-cv-00692-RCJ-CLB Document 81 Filed 09/21/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Baldwin’s Report and
 2
     Recommendation (ECF No. 80) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that this action is DISMISSED pursuant to Fed. R. Civ.
 4

 5
     P. 41(a)(2).

 6          IT IS FURTHER ORDERED that Tompkins’s motion to compel discovery responses
 7   (ECF No. 59) is DENIED as moot.
 8
            IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF
 9
     No. 61) is DENIED as moot.
10

11          IT IS FURTHER ORDERED that Tompkins’s motion to strike portions of Defendants’

12   motion for summary judgment (ECF No. 69) is DENIED as moot.
13
            IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
14
     accordingly and close the case.
15

16
            IT IS SO ORDERED.
17
                                                Dated this 21st day of September, 2020.
18

19

20
                                                ROBERT C. JONES
21
                                                United States District Judge
22

23

24

25

26

27

28



                                                   2
